Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite the limitation “the latter half of the oil supplying section” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the opening section" in line 2 and then in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "the opening section" in line 6 and then in line 7.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4-576081 to Hitachi Ltd. (Hitachi) (Machine translation has been used).
Regarding claim 1, Hitachi discloses an asymmetrical scroll compressor comprising: 
a fixed scroll (2, fig. 1) including a first spiral wrap (2b, fig. 1) standing up from an end plate (base plate 2a, fig. 1) of the fixed scroll; and 
an orbiting scroll (3, fig. 1) including a second spiral wrap (3b, fig. 1) standing up from an end plate (base plate 3a, fig. 1) of the orbiting scroll; 
wherein the first spiral wrap of the fixed scroll is engaged with the second spiral wrap of the orbiting scroll to define a compression chamber (Compression chambers A and B; Figs. 2-3) between the fixed scroll and the orbiting scroll, 
the compression chamber includes 
a first compression chamber (Compression chamber A; Figs. 2-3)on an outer wrap wall side of the orbiting scroll (Machine translation page 1, lines 36-37; “compression chamber (A) formed on the outer surface of the lap of the swivel scroll”); and 
a second compression chamber (Compression chamber B; Figs. 2-3) on an inner wrap wall side of the orbiting scroll (Machine translation page 2, lines 38-39): “compression chamber (B) formed by the inner surface of the lap and the outer surface of the wrap of the fixed scroll”), 

the asymmetrical scroll compressor further comprises at least one injection port (injection pipe 16 including hole 14, fig. 1; Machine translation page 2, lines 64-65) through which an intermediate-pressure refrigerant (Machine translation page 2, line 41-44) is injected into the first compression chamber and the second compression chamber, the at least one injection port penetrating the end plate of the fixed scroll (Machine translation page 2, lines 64-65) at a position where the injection port is open to the first compression chamber or the second compression chamber during a compression stroke after a suction refrigerant is introduced and closed (See Figs. 3a-e; Machine translation page 3, lines 91-95: “(b) and (c) are states in which the injection holes 14 are opened in the compression chambers A and B, respectively, and (d) and (e) are. Each of the compression chambers A and B shows the state immediately before the start of discharge, and the volume of the compression chambers A and B decreases in the order of (a), (b), (c), (d) and (e) due to the revolution of the swivel scroll 3), and 
an amount of the refrigerant injected from the injection port to the first compression chamber is more than an amount of the refrigerant injected from the injection port to the second compression chamber (Machine translation page 3, lines 15-18; “The injection hole opening sections into the compression chambers A and B are almost the same, but since the compression chamber A injects at a time of lower pressure than the compression chamber B, the injection amount is large and the pressure is high.”).



Regarding claim 7, Hitachi discloses the asymmetrical scroll compressor of Claim 1, wherein at least one injection port is provided at a position where the injection port is sequentially open (Machine translation page 3, lines 90-95; “FIG. 3A is a state in which the compression chambers A and B start compression, (b) and (c) are states in which the injection holes 14 are opened in the compression chambers A and B, respectively, and (d) and (e) are. Each of the compression chambers A and B shows the state immediately before the start of discharge, and the volume of the compression chambers A and B decreases in the order of (a), (b), (c), (d) and (e) due to the revolution of the swivel scroll 3”) to the first compression chamber and the second compression chamber.

Regarding claim 8, Hitachi discloses the asymmetrical scroll compressor of Claim 7, wherein the opening section in which the injection port is open to the first compression chamber is longer than the opening section in which the injection port is open to the second compression chamber, or a pressure difference between an intermediate pressure in the injection port and an internal pressure of the first compression chamber when the injection port is open to the first compression chamber is more than a pressure difference between an intermediate pressure in the injection port and an internal pressure of the second compression chamber when the injection port is open to the second compression chamber (Machine 

Regarding claim 9, Hitachi discloses the asymmetrical scroll compressor of Claim 1, wherein as the injection port, a first injection port (different injection holes for each of compression chambers A and B; Machine translation page 5, lines 189-194) that is open only to the first compression chamber and a second injection port (different injection holes for each of compression chambers A and B; Machine translation page 5, lines 189-194) that is open only to the second compression chamber are provided, [[the first injection port has a larger port diameter than the second injection port, the opening section in which the first injection port is open to the first compression chamber is longer than the opening section in which the second injection port is open to the second compression chamber]], or a pressure difference between an intermediate pressure in the first injection port and an internal pressure of the first compression chamber when the first injection port is open to the first compression chamber is more than a pressure difference between an intermediate pressure in the second injection port and an internal pressure of the second compression chamber when the second injection port is open to the second compression chamber (Machine translation page 3, lines 16-18; “the compression chamber A injects at a time of lower pressure than the compression chamber B, the injection amount is large and the pressure is high.” Since compression chamber A has higher pressure than compression chamber B and the injection port pressure is constant, the pressure .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi as applied to claims 1 and 9 above, respectively, and further in view of JP 11-107945 to Matsushita Electric Ind. Co. Ltd. (Matsushita) (Machine translation provided by applicant has been used).


Regarding claim 10, Hitachi discloses the asymmetrical scroll compressor of claim 1, wherein a discharge port (13, figs. 1-2) through which the refrigerant compressed in the compression chamber is discharged is provided at a central portion (figs. 1-2; Machine translation page 4, lines 139-140) of the end plate of the fixed scroll, and a volume ratio, which is a ratio of the suction volume to a discharge volume of the compression chamber at which the refrigerant in the compression chamber is able to be discharged, is smaller in the first compression chamber than in the second compression chamber (Page 4, lines 155-156; “the compression chamber A is further larger than the compression chamber B than that of FIG. I try to start discharging early”). (Note: Applicant describes on page 18, lines 11-14 that “since first compression chamber I early reaches the discharge pressure due to an effect of the injection refrigerant, which will be described below, the volume ratio of first compression chamber 15a is less than the volume ratio of second compression chamber 15b.” As such, the volume ratio in the first pressure chamber is less than that of the second pressure chamber because the first pressure chamber reaches the discharge early. As recited above, Hitachi describes that the first compression chamber reaches discharge pressure early and thus will have lower volume ratio).
However, Hitachi does not disclose a discharge bypass port through which the refrigerant compressed in the compression chamber is discharged before the first compression chamber communicates with the discharge port is provided.
Matsushita discloses a similar scroll compressor (figs. 1-2) that includes a discharge bypass port (81, 82, fig 2; Abstract; [31]-[32]) through which the refrigerant compressed in the compression chamber is discharged before the first compression chamber communicates with the discharge port is provided.


Regarding claim 11, Hitachi discloses the asymmetrical scroll compressor of claim 9, wherein a discharge port (13, figs. 1-2) through which the refrigerant compressed in the compression chamber is discharged is provided at a central portion (figs. 1-2; Machine translation page 4, lines 139-140) of the end plate of the fixed scroll, and a volume ratio, which is a ratio of the suction volume to a discharge volume of the compression chamber at which the refrigerant in the compression chamber is able to be discharged, is smaller in the first compression chamber than in the second compression chamber (Page 4, lines 155-156; “the compression chamber A is further larger than the compression chamber B than that of FIG. I try to start discharging early”). (Note: Applicant describes on page 18, lines 11-14 that “since first compression chamber I early reaches the discharge pressure due to an effect of the injection refrigerant, which will be described below, the volume ratio of first compression chamber 15a is less than the volume ratio of second compression chamber 15b.” As such, the volume ratio in the first pressure chamber is less than that of the second pressure chamber because the first pressure chamber reaches the discharge early. As recited above, Hitachi describes that the first compression chamber reaches discharge pressure early and thus will have lower volume ratio).
However, Hitachi does not disclose a discharge bypass port through which the refrigerant compressed in the compression chamber is discharged before the first compression chamber communicates with the discharge port is provided.

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Matsushita with the device of Hitachi and have a bypass port as disclosed by Matsushita for the advantage of being able to “concurrently carry out both gas injection and prevention of over-compression.” (Abstract; Matsushita).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/463,276 (app ‘276). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than App ‘276 claims. See Below:
Regarding claim 1, App ‘276 discloses an asymmetrical scroll compressor comprising: a fixed scroll including a first spiral wrap standing up from an end plate of the fixed scroll; and an orbiting scroll including a second spiral wrap standing up from an end plate of the orbiting scroll; wherein the first spiral wrap of the fixed scroll is engaged with the second spiral wrap of the orbiting scroll to define a compression chamber between the fixed scroll and the orbiting scroll, the compression chamber includes a first compression chamber on an outer wrap wall side of the orbiting scroll; and a second compression chamber on an inner wrap wall side of the orbiting scroll, a suction volume of the first compression chamber is more than a suction volume of the 

Regarding claim 2, App ‘276 discloses the asymmetrical scroll compressor of Claim 1, wherein a check valve that allows flow of the refrigerant to the compression chamber and suppresses flow of the refrigerant from the compression chamber is provided in the injection port (See claim 2 of App ‘276).

Regarding claim 3, App ‘276 discloses the asymmetrical scroll compressor of Claim 1, wherein an oil reservoir in which oil is stored is defined in a sealed container including the fixed scroll and the orbiting scroll, a high-pressure area and a back-pressure chamber are defined on a rear surface of the orbiting scroll, an oil supplying passage through which the oil is supplied from the oil reservoir to the compression chamber passes through the back-pressure chamber, the oil supplying passage through which the back-pressure chamber communicates with the first compression chamber and the second compression chamber is provided at the position where the injection port is open to the first compression chamber and the second compression 

Regarding claim 4, App ‘276 discloses the asymmetrical scroll compressor of Claim 2, wherein an oil reservoir in which oil is stored is defined in a sealed container including the fixed scroll and the orbiting scroll, a high-pressure area and a back-pressure chamber are defined on a rear surface of the orbiting scroll, an oil supplying passage through which the oil is supplied from the oil reservoir to the compression chamber passes through the back-pressure chamber, the oil supplying passage through which the back-pressure chamber communicates with the first compression chamber and the second compression chamber is provided at the position where the injection port is open to the first compression chamber and the second compression chamber during the compression stroke after the suction refrigerant is introduced and closed, and at least a partial section of an oil supplying section in which the oil supplying passage communicates with the first compression chamber or the second compression chamber overlaps with an opening section in which the injection port is open to the first compression chamber or the second compression chamber (See claim 4 of App ‘276).

Regarding claim 5, App ‘276 discloses the asymmetrical scroll compressor of Claim 3, wherein an overlapping section where the oil supplying section overlaps with the opening section is defined as a partial section of the latter half of the oil supplying section (See claim 5 of App ‘276).

Regarding claim 6, App ‘276 discloses the asymmetrical scroll compressor of Claim 4, wherein an overlapping section where the oil supplying section overlaps with the opening section is defined as a partial section of the latter half of the oil supplying section (See claim 6 of App ‘276).

Regarding claim 7, App '276 discloses the asymmetrical scroll compressor of Claim 1, wherein at least one injection port is provided at a position where the injection port is sequentially open to the first compression chamber and the second compression chamber (See claim 7 of App ‘276).

Regarding claim 9, App '276 discloses the asymmetrical scroll compressor of Claim 1, wherein as the injection port, a first injection port that is open only to the first compression chamber and a second injection port that is open only to the second compression chamber are provided, the first injection port has a larger port diameter than the second injection port, the opening section in which the first injection port is open to 

Regarding claim 10, App '276 discloses the asymmetrical scroll compressor of Claim 1, wherein a discharge port through which the refrigerant compressed in the compression chamber is discharged is provided at a central portion of the end plate of the fixed scroll, a discharge bypass port through which the refrigerant compressed in the compression chamber is discharged before the first compression chamber communicates with the discharge port is provided, and a volume ratio, which is a ratio of the suction volume to a discharge volume of the compression chamber at which the refrigerant in the compression chamber is able to be discharged, is smaller in the first compression chamber than in the second compression chamber (See claim 1 of App ‘276).

Regarding claim 11, App ‘276 discloses the asymmetrical scroll compressor of Claim 9, wherein a discharge port through which the refrigerant compressed in the compression chamber is discharged is provided at a central portion of the end plate of the fixed scroll, a discharge bypass port through which the refrigerant compressed in the compression chamber is discharged before the first compression chamber communicates with the discharge port is provided, and a volume ratio, which is a ratio of the suction volume to a discharge volume of the 

As such, the current application claims are anticipated by the copending application claims and thus, are rejected on the ground of nonstatutory double patenting.  (See: In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993) and MPRP 804).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,025,492 to Seibel et al.
US 6,089,839 to Bush et al.
US 7,815,423 to Guo et al.
US 8,506,271 to Seibel et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAPINDER SINGH/               Examiner, Art Unit 3746